Citation Nr: 0722505	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral ankle 
condition, claimed as secondary to bilateral hallux valgus 
and pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from September 1978 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2006.  A transcript of that hearing has 
been associated with the claims folder.  


REMAND

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  A claim for 
secondary service connection requires medical evidence to 
connect the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).

The veteran seeks service connection for a bilateral ankle 
condition, which he believes is caused by his service-
connected bilateral foot disabilities.  The veteran is 
currently service-connected for right foot hallux valgus and 
pes planus as well as left foot hallux valgus and pes planus, 
with a disability rating of 30 percent for each foot.  The 
veteran complains of chronic bilateral ankle pain.  By 
correspondence dated July 2003, VA physician Dr. B. Riley, 
D.P.M., indicated that the veteran had been diagnosed with 
osteoarthritis of the left ankle per clinical examination and 
radiographic findings.  The most recent VA treatment records 
associated with the veteran's claims folder, dated in May 
2006, reveal a diagnosis of left chronic anterior talofibular 
ligament and deltoid ligament tears and talus osteoarthritis 
as well as right chronic medial ankle trauma.  The veteran 
denies any history of traumatic injury to either the left or 
right ankle.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, although VA outpatient records provide a diagnosis of 
the veteran's bilateral ankle condition, they do not provide 
a clear opinion as to the etiology of the condition.  Thus, 
the evidence is sufficient to trigger VA's duty to obtain a 
medical examination and opinion, based on a complete review 
of the claims folder, to determine the current nature and 
etiology of the veteran's bilateral ankle condition. Id.  To 
that end, a remand is required.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be scheduled for a VA podiatry 
examination to determine the nature and 
etiology of his bilateral ankle 
condition.  The claims folder must be 
made available to the examiner for 
review for the examination and the 
examination report must indicate 
whether such review was accomplished.  
Based on a current examination and 
review of the claims folder, the 
examiner is asked to provide a current 
diagnosis of the veteran's bilateral 
ankle condition and to offer an opinion 
as to whether it is at least as likely 
as not that the condition is 
proximately due to or the result of, or 
aggravated by, his service-connected 
bilateral hallux valgus and pes planus.  
The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  All opinions 
provided should include a complete 
explanation.  If the examiner is unable 
to provide a requested opinion without 
resorting to speculation, the 
examination report should so state.

2.	The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




